                            UNITED STATES DISTRICT COURT

                           WESTERN DISTRICT OF LOUISIANA

                                   LAFAYETTE DIVISION

  EDWARD LITTLE, ET AL.                            *    CIVIL ACTION NO. 6:17-0724


  VERSUS                                           *    JUDGE TERRY A. DOUGHTY


  THOMAS FREDERICK, ET AL.                         *    MAG. JUDGE PATRICK J. HANNA

                                          JUDGMENT

       The Report and Recommendation of the Magistrate Judge [Doc. No. 123] having been

considered, noting the absence of objections in the record, and finding that the Magistrate

Judge's Report and Recommendation is correct,

       IT IS ORDERED that Defendant Mark Garber’s Motion for Sanctions under Rule 11

[Doc. No. 107] is DENIED.

       IT IS FURTHER ORDERED that Plaintiff’s request for attorney’s fees under Rule

11(c)(2), contained in his opposition memorandum [Doc. No. 109] is DENIED.

       MONROE, LOUISIANA, this 14th day of November, 2018.




                                                            TERRY A. DOUGHTY
                                                       UNITED STATES DISTRICT JUDGE
